In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-19-00126-CV

KENNETH C. HANCOCK, M.D.,                    §    On Appeal from the 67th District
NOELLE CLOVEN, M.D., AND TEXAS                    Court
ONCOLOGY, P.A., Appellants                   §

V.                                           §    of Tarrant County (067-297450-18)

ARTHUR ROSSE, INDIVIDUALLY AND AS            §    January 30, 2020
REPRESENTATIVE OF THE ESTATE OF
CAROL ROSSE, JERALD ROSSE,                   §    Opinion by Chief Justice Sudderth
INDIVIDUALLY, JOELLYN MIMS,
INDIVIDUALLY, DEANNA CHRONISTER,
INDIVIDUALLY, BRENDA BACA,
INDIVIDUALLY AND BRADLEY ROSSE,
INDIVIDUALLY, Appellees


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the order of the trial court is

affirmed and we remand this case to the trial court for further proceedings consistent

with this opinion.
      It is further ordered that appellants Kenneth C. Hancock, M.D., Noelle Cloven,

M.D., and Texas Oncology, P.A. shall pay all of the costs of this appeal, for which let

execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By __/s/ Bonnie Sudderth________________
                                         Chief Justice Bonnie Sudderth